—Judgment, Supreme Court, New York County (Beatrice Shainswit, J.) entered April 29, 1993, which dismissed the probationary officer’s petition for reinstatement or, in the alternative, an evidentiary or name-clearing hearing, unanimously affirmed, without costs.
Petitioner’s bald assertions of bad faith do not entitle him to an evidentiary hearing into the facts surrounding his termination (see, D’Aiuto v Department of Water Resources, 51 AD2d 700, 701). Indeed, the record amply demonstrates a good faith *370basis for petitioner’s termination. We also note that petitioner is not entitled to a name-clearing hearing because the termination reasons were neither stigmatizing, nor publicly disseminated (see, Matter of Lentlie v Egan, 61 NY2d 874). Concur—Wallach, J. P., Rubin, Kupferman and Tom, JJ.